Citation Nr: 1723969	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to May 1968, April 1984 to October 1984, March 2001 to May 2001, and February 2004 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for PTSD and residuals of TBI disabilities. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to reschedule the Veteran for a personal hearing before a Veterans Law Judge at the RO. 

The Veteran, in a September 2011 correspondence from his representative submitted in lieu of VA form 9, requested a hearing before a local hearing official at the VA regional office in lieu of a hearing before a member of the Board. 

The Veteran testified at a hearing before a hearing officer at the RO in February 2013.  Nevertheless, in a March 2017 correspondence from the Veteran's representative, it was indicated that the Veteran would like to remind the Board and the RO that he wishes to be scheduled for a video conference hearing before a Veterans Law Judge.  Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of videoconference hearings before a Veterans Law Judge is within the province of the RO.  38 C.F.R. § 20.704 (2016).




Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a video conference hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


